 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is made and entered into
as Of April 25, 2019 by and between SAN CARLOS RETAIL VENTURE, L.P., a
California limited partnership, VERBENA URP PARTNERS, LP, a California limited
partnership, FULCRUM URP INVESTORS, LP, a California limited partnership, GRAY &
AFFRIME FAMILY LLC, a California limited liability company, and FLORES-LOPEZ
ANVARY LLC, a California limited liability company (collectively, ‘‘Landlord”),
as successor-in-interest to Seven Davis LLC (“Prior Landlord”) and Marrone Bio
Innovations, Inc., a Delaware corporation (the “Tenant”).

 

RECITALS

 

  A. Landlord and Tenant entered into a lease agreement dated April 30, 2014
(the “Lease”) pertaining to certain premises located at the University Research
Park herein referred to as (the “Project”) consisting of approximately 17,438
rentable square feet known as 1490 Drew Avenue, Davis, California (the
“Premises”);         B. Tenant and Landlord acknowledge the Tenant is currently
in possession and occupying the Premises. Tenant desires to exercise the first
of two options provided for in the Lease and extend the term of the Lease for
five (5) years. Landlord and Tenant desire to amend the current Rent; and      
  C. Landlord and Tenant agree to amend the Lease as provided for herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
hereinafter, Landlord and Tenant agree as follows:

 

  1. Tenant is currently in possession and occupying the Premises. The current
term of the Lease expires August 31, 2019.         2. Term. Landlord and Tenant
desire to extend the term of the Lease for a period of five (5) years (the
“First Extension Option”). The First Extension Option shall be from September 1,
2019 through August 31, 2024.         3. Rent. Tenant shall pay to Landlord the
following monthly Rent during the First Extension Option:

 

  Term  Monthly Rent   Rent/RSF    9/1/2019  8/31/2020  $37,491.70   $2.15   
9/1/2020  8/31/2021  $38,537.98   $2.21    9/1/2021  8/31/2022  $39,758.64  
$2.28    9/1/2022  8/31/2023  $40,979.30   $2.35    9/1/2023  8/31/2024 
$42,199.96   $2.42 

 

   

 

 

  4. Option To Extend. Tenant has one remaining option to extend the term of the
Lease as defined in Section 42 of the Lease.         5. Repairs by Landlord.
Section 9 of the Lease is hereby modified with the following:           Landlord
agrees to maintain in good condition and repair the Office HVAC System equipment
(“Office HVAC”). Landlord shall contract with a service company for the regular
(but not less frequently than quarterly) maintenance, repair and/or replacement
(when necessary) of the Office HVAC equipment serving the Premises. Such repairs
and/or maintenance of the Office HVAC System shall be billed back to the Tenant
as defined in Section 6 herein.           Except for Landlord’s obligations set
forth in Section 9 of the Lease and above, Tenant, at its sole cost and expense,
shall keep any specific Lab HVAC (“Lab HVAC System”) in good working order,
repair and condition. Tenant shall ensure that any and all Lab HVAC System
equipment that is installed shall be maintained at all times in a manner to
prevent roof leaks, damage, or noise due to vibrations or improper installation,
maintenance or operation. Tenant shall have the sole responsibility to contract
with a service company for the regular maintenance and repair of the Lab HVAC
System.         6. Operating Expenses and Real Estate Taxes. From and after the
First Expense Year as hereinafter defined, in addition to the Monthly Rent,
Tenant agrees to pay additional rent as and when provided in this Section 6.    
    a) Definitions. For the purposes of this section, the following terms are
defined as follows:

 

  i) “Lease Year.” Each consecutive calendar year of the term.         ii)
“Tenant’s Expense Percentage.” That portion the Rentable Area of the Premises
(RSF) bears to the rentable area of the Complex, as defined herein and as
applicable to the operating expenses defined in Sections 6 (b) and 6 (c) below.
The Complex shall be defined as 7-URP as defined in Exhibit A-1 attached.      
  iii) “Operating Expenses” means only the following operating costs actually
incurred by Landlord in managing, operating, insuring, repairing, replacing and
maintaining of the Complex and the Project, where the Complex is located, as
more particularly described in in Sections 6 (b) and 6 (c).         iv) Base
Year. The term “Base Year” shall mean the 12-calendar month period in Year 2019
“grossed-up” to reflect a 95% occupied and fully-assessed Project.         v)
Expense Year. The term “Expense Year” shall mean the 12-calendar month period as
set forth herein. The first Expense Year (the “First Expense Year”) shall
commence on the first day following the end of the Base Year and shall continue
for the next succeeding 12 calendar months. The second and subsequent Expense
Years shall commence on the first day following the end of the preceding Expense
Year and shall continue for the next succeeding 12 calendar months.

 

   

 

 

  b) All expenses, costs and amounts of every kind and nature which Landlord
pays during any Expense Year because of or in connection with the ownership,
management, maintenance, repair, replacement, restoration or operation of the
Project and the real property upon which the Premises is located (collectively,
the “Project”), or any portion thereof, without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (a) The cost of all reasonable and necessary repairs, maintenance and
operation of the common area heating, air conditioning and ventilating (if
applicable), HVAC to the Premises (if applicable), parking areas, sidewalks and
grounds including, without limitation, all exterior lighting, the cost of
parking area repair, restoration, and maintenance including but not limited to,
resurfacing, repainting, restriping, and cleaning and the cost of ordinary
materials and supplies consumed in connection with any such maintenance, repair,
operation and replacement that in accordance with generally accepted accounting
principles would not be capitalized, except to the extent the costs are intended
to effect economies in the on-site operation or on-site maintenance of the
project; (b) The reasonable and customary management fee for Landlord or
Landlord’s managing agent (in accordance with the local market place for
comparable buildings) not to exceed three percent (3%) of Base Rent, which shall
be inclusive of any cost of materials and supplies used in connection with such
management, Landlord’s general overhead, and salaries and benefits of Landlord’s
personnel, officers and executives; (c) Salary of the on-site employees directly
engaged in the operation and maintenance of the Project; (d) Premiums incurred
by Landlord for insurance coverage maintained by Landlord that is required by
this Lease or that is customarily carried by operators of comparable buildings
in the area of the building; (e) Cost of repair, maintenance, operation and
replacements with respect to the Premises utility lines contained therein,
including, without limitation, electrical and lighting systems, plumbing
systems, sanitary and storm drainage systems, and all other systems and
equipment of the Project, and the cost of supplies and equipment and maintenance
and service contracts in connection therewith, except that Landlord shall first
look to any existing warranties and/or guaranties or other responsible third
parties to pay such costs; (f) the cost of replacement of corridors, other
common or public areas or facilities, and (g) Security guard or patrol services.
The foregoing notwithstanding, Landlord shall segregate all costs and expenses
exclusive to the Complex and real property upon which the Premises is located
from all costs and expenses which are exclusive to other Complexes in the
Project. Similarly, in the event certain costs and expenses are provided to more
than one Complex in the Project, said costs and expenses shall be allocated to
each Complex in an equitable manner.         c) “Property Taxes” shall include
all taxes, assessments, and other governmental charges, general and special,
ordinary and extraordinary, of any kind and nature whatsoever, including but not
limited to, assessments for public improvements or benefits, which shall during
the Term thereof be laid, assessed, levied, imposed upon or become due 11nd
payable, subject only to the following: (i) franchise, estate, inheritance,
succession, capital levy, transfers, income and excess profits taxes imposed
upon Landlord shall be excluded, and (ii) if at any time during the Term of this
Lease, a tax or excise on rents or other tax, however described, is levied or
assessed against Landlord on account of the rent expressly reserved hereunder,
as a substitute in whole or in part for taxes assessed or imposed on land and
buildings, such tax or excise on rents or other tax shall be included within the
definition, but only to the extent of the amount thereof which is lawfully
assessed or imposed as a direct result of Landlord’s ownership of the Premises
or of the rents accruing under this Lease. With respect to any assessment which
may be levied against or upon the Premises and which under the laws then in
force may be evidenced by improvements of other bonds or may be paid in annual
installments there shall be included within Property Taxes for each year only
such amount as Landlord shall be required to pay for such year. Landlord and
Tenant acknowledge that Proposition 13 was adopted by the voters of the State of
California in 1978 to limit increases in real estate taxes by limiting
reassessments to events such as changes in ownership. The parties hereby confirm
and agree that “Property Taxes” for purposes of this Lease shall include taxes,
assessments, fees, levies and charges that may be imposed by governmental bodies
for services, including, but not limited to, fire protection, street, sidewalk
and road maintenance and improvements, refuse removal and other governmental
services because of the limitation on increases in real estate taxes under
Proposition I 3.

 

   

 

 

  i) Other Property Taxes. Tenant shall pay, before delinquency, all taxes and
similar charges levied upon or assessed against Tenant’s equipment. furniture.
fixtures, inventory, and other personal property situated on the Premises during
the Term of this Lease, and upon demand shall reimburse Landlord for any and all
taxes payable by Landlord (other than state and federal income taxes measured on
the net income of Landlord from all sources) upon, measured by OT reasonably
attributable to the cost or value of Tenant’s equipment, furniture, fixtures and
other personal property located on the Premises or by the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant, regardless
of whether title to such improvements shall be in Landlord or Tenant.        
ii) General. So long as Tenant’s obligations hereunder are not materially
adversely affected thereby, Landlord reserves the right to reasonably change,
from time to time, the manner or timing of the foregoing payments. Although this
Lease contemplates the computation of Property Taxes on a cash basis, Landlord
may make reasonable and appropriate accrual adjustments and Landlord reserves
the right to change to a full accrual system of accounting. No delay by Landlord
in providing the statement (or separate statements) shall be deemed a default by
Landlord or a waiver of Landlord’s right to require payment of Tenant’s
obligations for actual or estimated Property Taxes.

 

  d) Increases in Operating Expenses and Property Taxes as Additional Rent.
Beginning with the First Expense Year, if the amount of the Operating Expenses
and Property Taxes, as defined in Section 6(b) and 6(c) above, paid by Landlord
for the first comparison Expense Year is in excess of the Base Year Operating
Expenses and Property Taxes, then Tenant shall pay its proportionate share
(Tenant’s Expense Percentage) of such increase in equal monthly amounts as
provided in paragraph (e) below.         e) Landlord shall endeavor to give to
Tenant by the first day of December prior to the beginning of each Lease Year a
statement of estimated Additional Rent for the following Lease Year. The amount
of the annual estimated Additional Rent owed pursuant to this paragraph shall be
payable in monthly installments along with the installments of Base Rent due
after receipt of the statement. Landlord shall endeavor to give to Tenant by the
thirty-first day March following the end of each Lease Year a statement of the
actual Additional Rent payable by Tenant pursuant to this paragraph. Landlord
shall provide a statement of reasonable detail along with any and all amounts
due or payable and shall be paid by Tenant within thirty (30) days of receipt of
said statement. However, failure by Landlord to give such statement by said date
shall not constitute a waiver by Landlord of its right to require payment of
additional rent.

 

  7. Brokers. Landlord and Tenant each warrant and represent to the other party
that it has not voluntarily incurred, on its behalf or on behalf of both
Landlord and Tenant, any obligation to pay a commission or finder’s fee to any
real estate broker or other person or entity in connection with this Lease,
except for the Landlord’s Broker herein listed. The parties acknowledge that Jim
Gray and Nahz Anvary of Kidder Matthews are agents for the Landlord and such
commission due will be paid by the Landlord. Landlord and Tenant shall each
indemnify, defend and hold the other party harmless from claims for any
commission or finders’ fee charges by any real estate broker or other person or
entity arising from an agreement, whether express or implied, between the
indemnifying party and such broker or other person or entity or otherwise
arising from the conduct of the indemnifying party.         8. Exhibit D of the
Lease “Rules and Regulations” is hereby deleted and replaced with the Exhibit B
herein attached on the last page of this Agreement.         9. Section 30 of the
Lease, “Notices” is hereby deleted and replaced with the following:          
Notices. Any notice or other written instrument relating to this Lease may be
delivered personally or by email to the party to whom such notice is addressed,
or may be mailed by registered or certified mail to such party at the following
address or at such other address as such party from time to time may designate
by written notice: 

 

   

 

 



  TO LANDLORD:  

University Research Park
C/O Fulcrum Property Corp., Property Manager

1530 J Street, Suite 200

Sacramento, CA 95814

Email: renee@fulcrumproperty.com

          TO TENANT:  

Marrone Bio Innovations, Inc.

Attn: Chief Financial Officer

1490 Drew Avenue

Davis, CA 95618

 

All notices shall be in writing and shall be deemed to have been given when
delivered personally, by email or by facsimile (with confirmation of receipt),
twenty four (24) hours after deposited with an overnight courier service for
next day delivery or three (3) days after deposited in the United States mail,
registered or certified, postage prepaid, and addressed as noted above.

 

  10. CASp. Pursuant to California Civil Code section 1938, Landlord states
that, as of the execution of this First Amendment, the Premises has not
undergone inspection by a “Certified Access Specialist” (“CASp”) to determine
whether the Premises meet all applicable construction-related accessibility
standards under California Civil Code section 55.53. Additionally, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that Section 1938 of
California Civil Code, as amended, provides as follows:

 

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or Landlord may not prohibit the Tenant or Tenant from obtaining
a CASp inspection of the subject premises for the occupancy or potential
occupancy of the Tenant or Tenant, if requested by the Tenant or Tenant. The
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”

 

  a. In the event that Tenant elects to have a CASp inspection of the Premises
performed, Tenant shall provide Landlord with at least thirty (30) days prior
written notice of the date of such inspection. Additionally, Tenant acknowledges
and agrees that Tenant shall be solely responsible for all costs, expenses and
fees incurred in obtaining such CASp inspection of the Premises.         b. In
the event that a CASp inspection (whether performed at the election of Tenant or
otherwise) discloses that the Premises do not meet all applicable
construction-related accessibility standards and related laws and codes, or any
violations of said standards, laws or codes are found to exist, then Tenant
shall be responsible, at Tenant’s sole cost and expense, for performing any and
all required repairs, alterations, modifications, and improvements: (i} to the
Premises (including but not limited to all structural elements), and (ii) to the
Common Areas to the extent arising from or triggered by Tenant’s specific use of
the Premises or from any work, improvements or alterations (including Tenant’s
Work) made by or on behalf of, or for the benefit of, Tenant.         c. In the
event that Tenant is required to undertake any repairs, work, alterations,
modifications or improvements to the Premises and/or the Common Areas pursuant
to the provisions of this Section 13, Tenant agrees that promptly following
completion thereof, Tenant shall cause, at Tenant’s sole cost and expense, a
CASp to certify the Premises (and the Common Areas, as applicable) as meeting
all applicable construction-related accessibility standards and related laws and
codes, and pursuant to California Civil Code Section 55.53.         d. In the
event a CASp inspection of the Premises is performed, the results of such
inspection, including any reports, surveys or other documentation prepared in
connection with the inspection, shall remain confidential and Tenant shall not
disclose the results of such inspection to any other party, except to the extent
the same must be disclosed by order of governmental authority with appropriate
jurisdiction, or pursuant to applicable law. This Section 13 shall survive the
termination or expiration of the Term of the Lease.

 

  11. Interpretation. Capitalized terms used in this Agreement shall have the
meaning ascribed to them in the Lease unless otherwise specifically defined
herein.         12. Acknowledgement. Tenant acknowledges that as of the date
hereof to the best of Tenant’s current actual knowledge, Landlord is not in
breach of any of its obligations to Tenant under the Lease and Tenant further
acknowledges that it has no off-sets, demands or claims against Landlord.      
  13. Counterparts. This Lease may be executed in multiple counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and the same agreement binding upon the parties, notwithstanding
that all the parties are not signatories to the same counterpart. In order to
facilitate the agreements contemplated by this Lease, signatures transmitted by
facsimile or signatures transmitted via e-mail in a “PDF” format may be used in
place of original signatures on this Lease. Each party intends to be bound by
such party’s facsimile or “PDF” format signature on this Lease, is aware that
the other parties are relying on such party’s facsimile or “PDF” format
signature, and hereby waives any defenses to the enforcement of this Lease based
upon the form of signature. Promptly following any facsimile transmittal or
e-mail transmittal of” PDF” format signatures, the parties shall deliver to the
other parties the original executed Lease by reputable overnight courier.      
    Except as expressly modified by this First Amendment, each and every term of
the Lease shall remain in full force and effect without further modification.

 

<signatures on following page>

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.

  

 

“LANDLORD”

SAN CARLOS RETAIL VENTURE, L.P., a California limited

partnership, VERBENA URP PARTNERS, LP, a California limited

partnership, FULCRUM URP INVESTORS, LP, a California limited

partnership, GRAY & AFFRIME FAMILY LLC, a California limited

liability company, and FLORES-LOPEZ ANVARY LLC, a California

limited liability company

By: Fulcrum Property Corp., a California corporation,

as Property Manager

        By: /s/ Mark Friedman     Mark Friedman, President         Date: April
26, 2019         “TENANT”   MARRONE BIO INNOVATIONS, INC.,   a Delaware
corporation         By: /s/ Linda Moore   Its: EVP and General Counsel   Date:
April 25, 2019

 

   

 

 

[ex1a-image_001.jpg] 

 



   

 

 

[ex1a-image_002.jpg] 

 



   

 

 

EXHIBIT “B”

 

RULES AND REGULATIONS

 

Tenant agrees to comply with (and require all of Tenant’s employees, agents and
contractors to comply with) the following rules and regulations and all other
reasonable rules and regulations set by Landlord from time to time for the
operation of the Project or the Premises. In the event of any conflict of
inconsistency between the rules and regulations and the terms and provisions of
the Lease, the terms and provisions of the Lease shall control.

 

  a. Tenant shall promptly comply with all laws, ordinances, and lawful orders
and regulations affecting the Premises hereby leased, and the cleanliness,
safety, occupation and use of same.         b. Tenant agrees to abide by
reasonable rules established by Landlord for general cleanliness of the Project.
Tenant sha11 keep the Premises wider its control, including the sidewalks
adjacent to the Premises, if any, clean and free from rubbish and dirt at all
times. Tenant shall keep its entrance doors and window glass clean. All garbage
and refuse shall be kept in the kind of container approved by Landlord’s fire
and casualty consultants. It shall be removed from the Premises daily and
deposited in mass disposal containers in the manner prescribed from time to time
by Landlord. Landlord shall provide or designate a service for collection of
this garbage and refuse from the designated mass disposal containers. Said
service shall be at Tenant’s expense and may be included in the common area
charges.         c. Except as otherwise provided in the Lease, Tenant shall not
keep or display any merchandise or signs on, or otherwise obstruct the sidewalks
or areaways adjacent to the Premises without the written consent of Landlord.
Tenant sha11 maintain the windows in a neat and clean condition and no signs
shall be posted on windows. All signs visible from the exterior of the ·
Premises shall be professionally made. Landlord shall have the right, without
giving prior notice to Tenant and without any liability for damage to the
Premises or property kept or stored thereon, reasonably caused thereby, to
remove any of such signs or merchandise from the Premises.         d. Except as
otherwise provided in the Lease, nothing is to be attached or placed on the
exterior walls of the Premises without Landlord’s prior written approval.      
  e. Tenant shall not perform any acts or carry on any practices which may
injure the building or be a nuisance or menace to other Tenants in the Project.
No loudspeakers, televisions, phonographs, radios, flashing lights, machinery or
other devices shall be used in a manner so as to be heard or seen outside of the
Premises without the prior written consent of Landlord. Tenant shall not carry
on any trade or occupation or operate any instrument or apparatus or equipment
which emits an odor which may be deemed offensive in nature.         f. Tenant
shall not use the plumbing facilities for any purpose other than that which they
are constructed, and no grease or foreign substance of any kind shall be thrown
therein, and the expense of any breakage, stoppage or damage (whether on or off
the Premises) resulting therefrom shall be borne by Tenant.         g. Tenant
shall complete, or cause to be completed, substantially all deliveries, loading,
or unloading, and services to the Premises prior to 10:00 A.M. of each day.
Landlord reserves the right to further regulate the activities of Tenant in
regard to deliveries and servicing of the Premises and Tenant agrees to abide by
such further reasonable regulations of Landlord.

 

   

 

 

  h. Tenant shall not use or permit the use of any portion of the Premises as,
lodging rooms, or for any unlawful purpose or purposes.         i. No auction,
fire, going out of business, or bankruptcy sales may be conducted on the
Premises without the previous written consent of Landlord.         j. In
connection with the use of the common areas, no person shall, without the prior
written consent of Landlord, except in the ordinary course of Tenant’s business:

 

  (1) vend, peddle or solicit orders for sale or distribution of any
merchandise, device, service, periodical, book, pamphlet or other matter
whatsoever;   (2) exhibit any sign, placard, banner, notice or other written
material;   (3) distribute any circular, booklet, handbill, placard or other
material;   (4) parade, patrol, picket, demonstrate or engage in any conduct
that might tend to interfere with or impede the use of any common area by any
customer, business invitee or employee, create a disturbance, attract attention
or harass, annoy, disparage or be detrimental to the interest of any of the
establishments within the Project;   (5) use any common area for any purpose
when none of the establishments within the Project is open for business or
employment; and   (6) panhandle, beg or solicit funds.

 

   

 

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is made and entered into
as of April 25, 2019 by and between SAN CARLOS RETAIL VENTURE, L.P., a
California limited partnership, VERBENA URP PARTNERS, LP, a California limited
partnership, FULCRUM URP INVESTORS, LP, a California limited partnership, GRAY &
AFFRIME FAMILY LLC, a California limited liability company, and FLORES-LOPEZ
ANVARY LLC, a California limited liability company (collectively, “Landlord’’),
as successor-in-interest to Six Davis LLC (“Prior Landlord”) and Marrone Bio
Innovations, Inc., a Delaware corporation (the “Tenant”).

 

RECITALS

 

  A. Landlord and Tenant entered into a lease agreement dated September 9, 2013
as amended by the First Amendment to Lease dated April 30, 2014 (collectively
the “Lease”) pertaining to certain premises located at the University Research
Park herein referred to as (the “Project”) consisting of approximately the
combined square footage of 28,432 rentable square feet known as 1530 Drew Avenue
and 1540 Drew Avenue located in Davis, California (the “Premises”);         B.
For purposes of calculating the Rent and other charges herein defined, the
rentable square footage shall be 27,335 RSF;         C. Tenant and Landlord
acknowledge the Tenant is currently in possession and occupying the Premises.
Tenant desires to exercise the first of two options provided for in the Lease
and extend the term of the Lease for five (5) years. Landlord and Tenant desire
to amend the current Rent; and         D. Landlord and Tenant agree to amend the
Lease as provided for herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
hereinafter, Landlord and Tenant agree as follows:

 

  I. Tenant is currently in possession and occupying the Premises. The current
term of the Lease expires August 31, 2019.         2. Term. Landlord and Tenant
desire to extend the term of the Lease for a period of five (5) years (the
“First Extension Option”). The First Extension Option shall be from September 1,
2019 through August 31, 2024.         3. Rent. Tenant shall pay to Landlord the
following monthly Rent during the First Extension Option:

 

  Term  Monthly Rent   Rent/R.SF    9/1/2019  8/31/2020  $58,770.25   $2.15   
9/1/2020  8/31/2021  $60,410.35   $2.21    9/1/2021  8/31/2022  $62,323.80  
$2.28    9/1/2022  8/31/2023  $64,237.25   $2.35    9/1/2023  8/31/2024 
$66,150.70   $2.42 

 

   

 

 

  4. Option To Extend. Tenant has one remaining option to extend the term of the
Lease as defined in Section 42 of the Lease.         5. Repairs by Landlord.
Section 9 of the Lease is hereby modified with the following:           Landlord
agrees to maintain in good condition and repair the Office HVAC System equipment
(“Office HVAC”). Landlord shall contract with a service company for the regular
(but not less frequently than quarterly) maintenance, repair and/or replacement
(when necessary) of the Office HVAC equipment serving the Premises. Such repairs
and/or maintenance of the Office HVAC System shall be billed back to the Tenant
as defined in Section 6 herein.           Except for Landlord’s ob1igations set
forth in Section 9 of the Lease and above, Tenant, at its sole cost and expense,
shall keep any specific Lab HVAC (“Lab HVAC System”) in good working order,
repair and condition. Tenant shall ensure that any and all Lab HVAC System
equipment that is installed shall be maintained at all times in a manner to
prevent roof leaks, damage, or noise due to vibrations or improper installation,
maintenance or operation. Tenant shall have the sole responsibility to contract
with a service company for the regular maintenance and repair of the Lab HVAC
System.

 

  6. Operating Expenses and Real Estate Taxes. From and after the First Expense
Year as hereinafter defined, in addition to the Monthly Rent, Tenant agrees to
pay additional rent as and when provided in this Section 6.         a)
Definitions. For the purposes of this section, the following terms are defined
as follows:

 

  i) “Lease Year.” Each consecutive calendar year of the term.         ii)
“Tenant’s Expense Percentage.” That portion the Rentable Area of the Premises
(RSF) bears to the rentable area of the Complex, as defined herein and as
applicable to the operating expenses defined in Sections 6 (b) and 6 (c) below.
The Complex shall be defined as 6-URP as defined in Exhibit A-1 attached.      
  iii) “Operating Expenses” means only the following operating costs actually
incurred by Landlord in managing, operating, insuring, repairing, replacing and
maintaining of the Complex and the Project, where the Complex is located, as
more particularly described in in Sections 6 (b) and 6 (c).         iv) Base
Year. The term “Base Year” shall mean the 12-calendar month period in Year 2019
“grossed-up” to reflect a 95% occupied and fully-assessed Project.         v)
Expense Year. The term “Expense Year” shall mean the 12-calendar month period as
set forth herein. The first Expense Year (the “First Expense Year”) shall
commence on the first day following the end of the Base Year and shall continue
for the next succeeding 12 calendar months. The second and subsequent Expense
Years shall commence on the first day following the end of the preceding Expense
Year and shall continue for the next succeeding 12 calendar months.

 

   

 

 

  b) All expenses, costs and amounts of every kind and nature which Landlord
pays during any Expense Year because of or in connection with the ownership,
management, maintenance, repair, replacement, restoration or operation of the
Project and the real property upon which the Premises is located (collectively,
the “Project”), or any portion thereof, without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (a) The cost of all reasonable and necessary repairs, maintenance and
operation of the common area heating, air conditioning and ventilating (if
applicable), HVAC to the Premises (if applicable), parking areas, sidewalks and
grounds including, without limitation, all exterior lighting, the cost of
parking area repair, restoration, and maintenance including but not limited to,
resurfacing, repainting, restriping, and cleaning and the cost of ordinary
materials and supplies consumed in connection with any such maintenance, repair,
operation and replacement that in accordance with generally accepted accounting
principles would not be capitalized, except to the extent the costs are intended
to effect economies in the on-site operation or on-site maintenance of the
project; (b) The reasonable and customary management fee for Landlord or
Landlord’s managing agent (in accordance with the local market place for
comparable buildings) not to exceed three percent (3%) of Base Rent, which shall
be inclusive of any cost of materials and supplies used in connection with such
management, Landlord’s general overhead, and salaries and benefits of Landlord’s
personnel, officers and executives; (c) Salary of the on-site employees directly
engaged in the operation and maintenance of the Project; (d) Premiums incurred
by Landlord for insurance coverage maintained by Landlord that is required by
this Lease or that is customarily carried by operators of comparable buildings
in the area of the building; (e) Cost of repair, maintenance, operation and
replacements with respect to the Premises utility lines contained therein,
including, without limitation, electrical and lighting systems, plumbing
systems, sanitary and storm drainage systems, and all other systems and
equipment of the Project, and the cost of supplies and equipment and maintenance
and service contracts in connection therewith, except that Landlord shall first
look to any existing warranties and/or guaranties or other responsible third
parties to pay such costs; (f) the cost of replacement of corridors, other
common or public areas or facilities, and (g) Security guard or patrol services.
The foregoing notwithstanding, Landlord shall segregate all costs and expenses
exclusive to the Complex and real property upon which the Premises is located
from all costs and expenses which are exclusive to other Complexes in the
Project. Similarly, in the event certain costs and expenses are provided to more
than one Complex in the Project, said costs and expenses shall be allocated to
each Complex in an equitable manner.         c) “Property Taxes” shall include
all taxes, assessments, and other governmental charges, general and special,
ordinary and extraordinary, of any kind and nature whatsoever, including but not
limited to, assessments for public improvements or benefits, which shall during
the Term thereof be laid, assessed, levied, imposed upon or become due and
payable, subject only to the following: (i) franchise, estate, inheritance,
succession, capital levy, transfers, income and excess profits taxes imposed
upon Landlord shall be excluded, and (ii) if at any time during the Term of this
Lease, a tax or excise on rents or other tax, however described, is levied or
assessed against Landlord on account of the rent expressly reserved hereunder,
as a substitute in whole or in part for taxes assessed or imposed on land and
buildings, such tax or excise on rents or other tax shall be included within the
definition, but only to the extent of the amount thereof which is lawfully
assessed or imposed as a direct result of Landlord’s ownership of the Premises
or of the rents accruing under this Lease. With respect to any assessment which
may be levied against or upon the Premises and which under the laws then in
force may be evidenced by improvements of other bonds or may be paid in annual
installments there shall be included within Property Taxes for each year only
such amount as Landlord shall be required to pay for such year. Landlord and
Tenant acknowledge that Proposition 13 was adopted by the voters of the State of
California in 1978 to limit increases in real estate taxes by limiting
reassessments to events such as changes in ownership. The parties hereby confirm
and agree that “Property Taxes” for purposes of this Lease shall include taxes,
assessments, fees, levies and charges that may be imposed by governmental bodies
for services, including, but not limited to, fire protection, street, sidewalk
and road maintenance and improvements, refuse removal and other governmental
services because of the limitation on increases in real estate taxes under
Proposition 13.

 

   

 

 

  i) Other Property Taxes. Tenant shall pay, before delinquency, all taxes and
similar charges levied upon or assessed against Tenant’s equipment, furniture,
fixtures, inventory, and other personal property situated on the Premises during
the Term of this Lease, and upon demand shall reimburse Landlord for any and all
taxes payable by Landlord (other than state and federal income taxes measured on
the net income of Landlord from an sources) upon, measured by or reasonably
attributable to the cost or value of Tenant’s equipment, furniture, fixtures and
other personal property located on the Premises or by the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant, regardless
of whether title to !such improvements shall be in Landlord or Tenant.        
ii) General. So long as Tenant’s obligations hereunder are not materially
adversely affected thereby, Landlord reserves the right to reasonably change,
from time to time, the manner or timing of the foregoing payments. Although this
Lease contemplates the computation of Property Taxes on a cash basis, Landlord
may make reasonable and appropriate accrual adjustments and Landlord reserves
the right to change to a full accrual system of accounting. No delay by Landlord
in providing the statement (or separate statements) shall be deemed a default by
Landlord or a waiver of Landlord’s right to require payment of Tenant’s
obligations for actual or estimated Property Taxes.

 

d) Increases in Operating Expenses and Property Taxes as Additional Rent.
Beginning with the First Expense Year, if the amount of the Operating Expenses
and Property Taxes, as defined in Section 6(b) and 6(c) above, paid by Landlord
for the first comparison Expense Year is in excess of the Base Year Operating
Expenses and Property Taxes, then Tenant shall pay its proportionate share
(Tenant’s Expense Percentage) of such increase in equal monthly amounts as
provided in paragraph (e) below.     e) Landlord shall endeavor to give to
Tenant by the first day of December prior to the beginning of each Lease Year a
statement of estimated Additional Rent for the following Lease Year. The amount
of the annual estimated Additional Rent owed pursuant to this paragraph shall be
payable in monthly installments along with the installments of Base Rent due
after receipt of the statement. Landlord shall endeavor to give to Tenant by the
thirty-first day March following the end of each Lease Year a statement of the
actual Additional Rent payable by Tenant pursuant to this paragraph. Landlord
shall provide a statement of reasonable detail along with any and all amounts
due or payable and shall be paid by Tenant within thirty (30) days of receipt of
said statement. However, failure by Landlord to give such statement by said date
shall not constitute a waiver by Landlord of its right to require payment of
additional rent.

 

  7. Brokers. Landlord and Tenant each warrant and represent to the other party
that it has not voluntarily incurred, on its behalf or on behalf of both
Landlord and Tenant, any obligation to pay a commission or finder’s fee to any
real estate broker or other person or entity in connection with this Lease,
except for the Landlord’s Broker herein listed. The parties acknowledge that Jim
Gray and Nahz Anvary of Kidder Matthews are agents for the Landlord and such
commission due will be paid by the Landlord. Landlord and Tenant shall each
indemnify, defend and hold the other party harmless from claims for any
commission or finders’ fee charges by any real estate broker or other person or
entity arising from an agreement, whether express or implied, between the
indemnifying party and such broker or other person or entity or otherwise
arising from the conduct of the indemnifying party.         8. Exhibit D of the
Lease “Rules and Regulations” is hereby deleted and replaced with the Exhibit B
herein attached on the last page of this Agreement.         9. Section 30 of the
Lease, “Notices” is hereby deleted and replaced with the following:

 

   

 

 

Notices. Any notice or other written instrument relating to this Lease may be
delivered personally or by email to the party to whom such notice is addressed,
or may be mailed by registered or certified mail to such party at the following
address or at such other address as such party from time to time may designate
by written notice:

 

  TO LANDLORD:  

University Research Park
C/O Fulcrum Property Corp., Property Manager

1530 J Street, Suite 200

Sacramento, CA 95814

Email: renee@fulcrumproperty.com

          TO TENANT:  

Marrone Bio Innovations, Inc.

Attn: Chief Financial Officer

1490 Drew Avenue

Davis, CA 95618

 

All notices shall be in writing and shall be deemed to have been given when
delivered personally, by email or by facsimile (with confirmation of receipt),
twenty four (24) hours after deposited with an overnight courier service for
next day delivery or three (3) days after deposited in the United States mail,
registered or certified, postage prepaid, and addressed as noted above.

 

  10. Section 44 of the Lease, “Storage Space” is hereby deleted in its
entirety.         11. CASp. Pursuant to California Civil Code section 1938,
Landlord states that, as of the execution of this Second Amendment, the Premises
has not undergone inspection by a “Certified Access Specialist” (“CASp”) to
determine whether the Premises meet all applicable construction-related
accessibility standards under California Civil Code section 55.53. Additionally,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that
Section 1938 of California Civil Code, as amended, provides as follows:

 

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or Landlord may not prohibit the Tenant or Tenant from obtaining
a CASp inspection of the subject premises for the occupancy or potential
occupancy of the Tenant or Tenant, if requested by the Tenant or Tenant. The
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”

 

  a. In the event that Tenant elects to have a CASp inspection of the Premises
performed, Tenant shall provide Landlord with at least thirty (30) days prior
written notice of the date of such inspection. Additionally, Tenant acknowledges
and agrees that Tenant shall be solely responsible for all costs, expenses and
fees incurred in obtaining such CASp inspection of the Premises.

 

   

 

 

  b. In the event that a CASp inspection (whether performed at the election of
Tenant or otherwise) discloses that the Premises do not meet all applicable
construction-related accessibility standards and related laws and codes, or any
violations of said standards, laws or codes are found to exist, then Tenant
shall be responsible, at Tenant’s sole cost and expense, for performing any and
all required repairs, alterations, modifications, and improvements: (i) to the
Premises (including but not limited to all structural elements), and (ii) to the
Common Areas to the extent arising from or triggered by Tenant’s specific use of
the Premises or from any work, improvements or alterations (including Tenant’s
Work) made by or on behalf of, or for the benefit of, Tenant.         c. In the
event that Tenant is required to undertake any repairs, work, alterations,
modifications or improvements to the Premises and/or the Common Areas pursuant
to the provisions of this Section 13, Tenant agrees that promptly following
completion thereof, Tenant shall cause, at Tenant’s sole cost and expense, a
CASp to certify the Premises (and the Common Areas, as applicable) as meeting
all applicable construction-related accessibility standards and related laws and
codes, and pursuant to California Civil Code Section 55.53.         d. In the
event a CASp inspection of the Premises is performed, the results of such
inspection, including any reports, surveys or other documentation prepared in
connection with the inspection, shall remain confidential and Tenant sha11 not
disclose the results of such inspection to any other party, except to the extent
the same must be disclosed by order of governmental authority with appropriate
jurisdiction, or pursuant to applicable law. This Section 13 shall survive the
termination or expiration of the Term of the Lease.

 

  12. Interpretation. Capitalized terms used in this Agreement shall have the
meaning ascribed to them in the Lease unless otherwise specifically defined
herein.         13. Acknowledgement. Tenant acknowledges that as of the date
hereof to the best of Tenant’s current actual knowledge, Landlord is not in
breach of any of its obligations to Tenant under the Lease and Tenant further
acknowledges that it has no off-sets, demands or claims against Landlord.      
  14. Counterparts. This Lease may be executed in multiple counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and the same agreement binding upon the parties, notwithstanding
that all the parties are not signatories to the same counterpart. In order to
facilitate the agreements contemplated by this Lease, signatures transmitted by
facsimile or signatures transmitted via e-mail in a “PDF” format may be used in
place of original signatures on this Lease. Each party intends to be bound by
such party’s facsimile or “PDF” format signature on this Lease, is aware that
the other parties are relying on such party’s facsimile or “PDF” format
signature, and hereby waives any defenses to the enforcement of this Lease based
upon the form of signature. Promptly following any facsimile transmittal or
e-mail transmittal of “PDF” format signatures, the parties shall deliver to the
other parties the original executed Lease by reputable overnight courier.      
    Except as expressly modified by this Second Amendment, each and every term
of the Lease shall remain in full force and effect without further modification.

 

<signatures on following page>

 

   

 

 

IN WITNESS WHE REOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.

 

 

“LANDWRD”

SAN CARLOS RETAIL VENTURE, L.P., a California limited

partnership, VERBENA URP PARTNERS, LP, a California limited

partnership, FULCRUM URP INVESTORS, LP, a California limited

partnership, GRAY & AFFRIME FAMILY LLC, a California limited

liability company, and FWRES-LOPEZ ANVARY LLC, a California

limited liability company

By: Fulcrum Property Corp., a California corporation,

as Property Manager

        By: /s/ Mark Friedman     Mark Friedman, President         Date: May 6,
2019         “TENANT”   MARRONE BIO INNOVATIONS, INC.,   a Delaware corporation
        By: /s/ Linda Moore   Its: EVP and General Counsel         Date: April
25, 2019

 

   

 

 

[ex1-image_001.jpg] 

 



   

 

 

[ex1-image_002.jpg] 

 



   

 

 

EXHIBIT “B”

 

RULES AND REGULATIONS

 

Tenant agrees to comply with (and require all of Tenant’s employees, agents and
contractors to comply with) the following rules and regulations and all other
reasonable rules and regulations set by Landlord from time to time for the
operation of the Project or the Premises. In the event of any conflict of
inconsistency between the rules and regulations and the terms and provisions of
the Lease, the terms and provisions of the Lease shall control.

 

  a. Tenant shall promptly comply with all laws, ordinances, and lawful orders
and regulations affecting the Premises hereby leased, and the cleanliness,
safety, occupation and use of same.         b. Tenant agrees to abide by
reasonable rules established by Landlord for general cleanliness of the Project.
Tenant shall keep the Premises under its control. including the sidewalks
adjacent to the Premises, if any, clean and free from rubbish and dirt at all
times. Tenant shall keep its entrance doors and window glass clean. All garbage
and refuse shall be kept in the kind of container approved by Landlord’s fire
and casualty consultants. It shall be removed from the Premises daily and
deposited in mass disposal containers in the manner prescribed from time to time
by Landlord. Landlord shall provide or designate a service for collection of
this garbage and refuse from the designated mass disposal containers. Said
service shall be at Tenant’s expense and may be included in the common area
charges.         c. Except as otherwise provided in the Lease, Tenant shall not
keep or display any merchandise or signs on, or otherwise obstruct the sidewalks
or areaways adjacent to the Premises without the written consent of Landlord.
Tenant shall maintain the windows in a neat and clean condition and no signs
shall be posted on windows. All signs visible from the exterior of the Premises
shall be professionally made. Landlord shall have the right, without giving
prior notice to Tenant and without any liability for damage to the Premises or
property kept or stored thereon, reasonably caused thereby, to remove any of
such signs or merchandise from the Premises.         d. Except as otherwise
provided in the Lease, nothing is to be attached or placed on the exterior walls
of the Premises without Landlord’s prior written approval.         e. Tenant
shal1 not perform any acts or carry on any practices which may injure the
building or be a nuisance or menace to other Tenants in the Project. No
loudspeakers, televisions, phonographs, radios, flashing lights, machinery or
other devices shall be used in a manner so as to be heard or seen outside of the
Premises without the prior written consent of Landlord. Tenant shall not carry
on any trade or occupation or operate any instrument or apparatus or equipment
which emits an odor which may be deemed offensive in nature.         f. Tenant
shall not use the plumbing facilities for any purpose other than that which they
are constructed, and no grease or foreign substance of any kind shall be thrown
therein, and the expense of any breakage, stoppage or damage (whether on or off
the Premises) resulting therefrom shall be borne by Tenant.         g. Tenant
shall complete, or cause to be completed, substantially all deliveries, loading,
or unloading, and services to the Premises prior to 10:00 A.M. of each day.
Landlord reserves the right to further regulate the activities of Tenant in
regard to deliveries and servicing of the Premises and Tenant agrees to abide by
such further reasonable regulations of Landlord.

 

   

 

 

  h. Tenant shall not use or permit the use of any portion of the Premises as,
lodging rooms, or for any unlawful purpose or purposes.         i. No auction,
fire, going out of business, or bankruptcy sales may be conducted on the
Premises without the previous written consent of Landlord.         j. In
connection with the use of the common areas, no person shall, without the prior
written consent of Landlord, except in the ordinary course of Tenant’s business:

 

  (1) vend, peddle or solicit orders for sale or distribution of any
merchandise, device, service, periodical, book, pamphlet or other matter
whatsoever;   (2) exhibit any sign, placard, banner, notice or other written
material;   (3) distribute any circular, booklet, handbill, placard or other
material;   (4) parade, patrol, picket, demonstrate or engage in any conduct
that might tend to interfere with or impede the use of any common area by any
customer, business invitee or employee, create a disturbance, attract attention
or harass, annoy, disparage or be detrimental to the interest of any of the
establishments within the Project;   (5) use any common area for any purpose
when none of the establishments within the Project is open for business or
employment; and panhandle, beg or solicit funds.

 

   

 

 